UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 23,2010 Hines Global REIT, Inc. (Exact name of registrant as specified in its charter) Maryland 000-53964 26-3999995 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2800 Post Oak Blvd, Suite 5000, Houston, Texas 77056-6118 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 220-6121 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On August 23, 2010, Hines Global REIT, Inc. (referred to herein as “we” or “our”) held its annual meeting of stockholders. At the annual meeting, our stockholders (1) elected the seven nominees listed below to serve as directors for a term ending at the 2011 annual meeting of stockholders, and each will continue in office until his successor has been duly elected and qualifies, or until his earlier death, removal, resignation or retirement, and (2) ratified the selection of Deloitte & Touche LLP, the member firms of Deloitte Touche Tohmatsu Limited, and their respective affiliates (collectively “Deloitte & Touche”) as our independent registered public accounting firm for the fiscal year ending December 31, 2010. The voting results for each of the seven persons nominated to serve as directors are as follows: For Against Authority Withheld or Abstained from Voting Jeffrey C. Hines — C. Hastings Johnson — Charles M. Baughn — Jack L. Farley — Thomas L. Mitchell — John S. Moody — Peter Shaper — With respect to the proposal to ratify the selection of Deloitte & Touche, stockholders holding 7,323,016 shares voted in favor of the proposal, stockholders holding 33,484 shares voted against the proposal and stockholders holding 244,550 shares abstained from voting on this proposal. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HINES GLOBAL REIT, INC. August 30, 2010By:/s/ Ryan T. Sims Name:Ryan T. Sims Title:Chief Accounting Officer
